     Case 1:20-cv-00005-DAD-JLT Document 31 Filed 12/07/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PAUL NIVARD BEATON,                                No. 1:20-cv-0005 NONE JLT (PC)
12                      Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS TO DENY
13          v.                                          PLAINTIFF’S MOTION FOR A
                                                        TEMPORARY RESTRAINING ORDER OR
14   VALLEY STATE PRISON, et al.,                       PRELIMINARY INJUNCTION
15                      Defendants.                     (Doc. Nos. 21, 24)
16

17          Plaintiff Paul Nivard Beaton, a state prisoner proceeding pro se, brought this civil rights

18   action seeking relief under 42 U.S.C. § 1983. Plaintiff claims that defendant Sergeant D. Miller,

19   an official at Valley State Prison (“VSP”), retaliated against plaintiff for threatening to exercise

20   his First Amendment right by filing an inmate grievance against Valenzuela-Quezada, a nurse at

21   the California Department of Correction. (Doc. No. 20 at 2–4.) In April 2020, plaintiff filed a

22   motion requesting that the court to restrain “them” from transferring him to another prison in

23   retaliation of his exercising his First Amendment rights—though, it is unclear to the court who

24   plaintiff is referring to in referencing “them.” (Doc. No. 21 at 1–3.) This matter was referred to a

25   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

26          Before the court proceed further, a pleading error in plaintiff’s second amended complaint

27   (“SAC”) must be addressed. In his first amended complaint (“FAC”), plaintiff asserted claims for

28   violation of his right to free speech against a single defendant, Sergeant D. Miller, a prison
                                                       1
     Case 1:20-cv-00005-DAD-JLT Document 31 Filed 12/07/20 Page 2 of 3


 1   official at VSP. (Doc. No. 10 at 1–5.) After reviewing the FAC and finding the allegations

 2   therein to be insufficiently pled, the court granted plaintiff’s leave to amend his free speech

 3   claims against Sergeant Miller only. (See Doc. No. 15.) Nevertheless, in his recently filed SAC,

 4   plaintiff asserts his free speech claims against additional parties, nurse Valenzuela-Quezada and

 5   Dr. Shwe Tin-Aung. (Doc. No. 20 ¶¶ III.B, D.) This is improper. “When the language of an

 6   order clearly states that a plaintiff may only amend to address certain deficiencies identified in the

 7   order, courts have held that a plaintiff is barred from adding new claims or parties.” Jameson

 8   Beach Prop. Owners Ass’n v. United States, No. 2:13-CV-01025-MCE-AC, 2014 WL 4925253,

 9   at *4 (E.D. Cal. Sept. 29, 2014). Because plaintiff has exceeded the scope of the leave to amend

10   authorized in the court order allowing him to cure only the pleading deficiencies with respect to

11   his claim against Sergeant Miller (see Doc. No. 15 at 1–3), allegations against the newly added

12   defendants in the SAC will be stricken. See, e.g., Benton v. Baker Hughes, No. CV 12-07735

13   MMM MRWX, 2013 WL 3353636, at *3 (C.D. Cal. June 30, 2013), aff’d sub nom. Benton v.

14   Hughes, 623 F. App’x 888 (9th Cir. 2015) (striking “newly added claims” because the plaintiff

15   exceeded the “leave to amend only to address the deficiencies in his existing causes of action

16   identified in [the] order”). Plaintiff must seek leave of court to add additional parties or claims.

17              The court now turns to the pending findings and recommendations, recommending that

18   plaintiff’s motion for injunctive relief be denied. (Doc. No. 24.) Plaintiff has filed objections

19   thereto. (Doc. No. 28.) The court has conducted a de novo review of this case in accordance with

20   28 U.S.C. § 636(b)(1)(C) and finds the pending findings and recommendations to be supported by
21   the record and proper analysis. Plaintiff’s objections fail to address how he has met his burden of

22   establishing his entitlement to preliminary injunctive relief either in the form of a TRO or a

23   preliminary injunction. See Sierra Forest Legacy v. Rey, 577 F.3d 1015, 1021 (9th Cir. 2009)

24   (citing Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)).

25              Accordingly, the court hereby orders as follows:

26           1. The findings and recommendations issued on October 1, 2020 (Doc. No. 24) are
27              ADOPTED;

28   /////
                                                        2
     Case 1:20-cv-00005-DAD-JLT Document 31 Filed 12/07/20 Page 3 of 3


 1     2. Plaintiff’s motion for temporary restraining order or preliminary injunction (Doc. No. 21)

 2        is DENIED; and

 3     3. Plaintiff’s unauthorized allegations against newly added defendants, nurse Valenzuela-

 4        Quezada and Dr. Shwe Tin-Aung, set forth in his second amended complaint are

 5        STRICKEN.

 6   IT IS SO ORDERED.
 7
       Dated:    December 4, 2020
 8                                                     UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
